Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Embodiment I, Claims 1-14, 17, 18 and 20, in the reply filed on 22 February 2021 is acknowledged. Claims 1-14, 17, 18 and 20 are considered for examination and claims 15, 16 and 19 are withdrawn for prosecution because the applicant did not distinctly and specifically point out the supposed error in the restriction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6 and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi [U.S. Patent No. 10636554 B2] .

Regarding claim 1, Choi discloses a coil component comprising: a body 1 (Figure 1) including a support member 11 including a through-hole (e.g., H, column 2, lines 63-64), a first insulating layer 131 supported by the support member 11 and including a first opening portion (i.e., space between insulating layer 131’s), a second insulating layer  (i.e., vertical portion of  insulation layer 132) disposed on the first insulating layer 131 and including a second opening portion (i.e., space between vertical portions of  insulation layer 132 Figure 1), and a coil 12 including a coil pattern filled in the first and second opening portions; and
external electrodes (column 2, lines 17-19) disposed on an outer surface of the body 1, wherein the coil pattern 12 has a T-shaped cross section (see Figure 1) of which a 
the plurality of layers include a thin film conductor layer 121 being in contact with the support member 11, the thin film conductor layer extending to an entire lower surface of the first opening portion and at least portions of both side surfaces of the first opening portion (see Figure 1).
Regarding claim 4, Choi discloses the support member 11 further includes a via hole (i.e., hole connecting upper and lower conductor pattern, see Fig. 1).
Regarding claim 5, Choi discloses both side surfaces of the via hole are entirely coated with the thin film conductor layer 121.
Regarding claim 6, Choi discloses the thin film conductor layer 121 extends to portions of upper and lower surfaces of the support member 11 connected to the via hole.
Regarding claim 11, Choi discloses the body 1 contains a magnetic material encapsulating the coil 12. 
Regarding claim 12, Choi discloses the magnetic material is filled in the through-hole H of the support member 11. 
Regarding claim 13, Choi discloses a third insulating layer (i.e., the cap portion of insulating layer 132, see Figure 1) disposed on an upper surface of the coil pattern 12. 
Regarding claim 14, Choi discloses the third insulating layer has a shape of a sheet covering the upper surface of the coil pattern (see Figure 1).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10902991 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application, which recites:
a coil component comprising:
a body including a support member including a through-hole, a first insulating layer supported by the support member and 5 including a first opening portion, a second insulating layer disposed on the first insulating layer and including a second opening portion, and a coil including a coil pattern filled in the first and second opening portions; and
external electrodes disposed on an outer surface of the body, 10    wherein the coil pattern has a T-shaped cross section of which a line width of a lower surface being in contact with the support member is narrower than that of an upper surface opposing the lower surface, and has a stacking structure composed of a plurality of layers, and

 is anticipated by claim 1 of U.S. Patent No. 10902991 B2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. [JP2017-17139 A] in view of Smeys et al. [U.S. Patent No. 8410576].
Regarding claim 1, Okubo discloses a coil component 1 comprising: 
a body (e.g., 10, Fig. 1) including a support member 11 including a through-hole (e.g., 12, Fig. 2), a first insulating layer (e.g., wider portion of insulating layer 18A, see Figure 9) supported by the support member 11 and including a first opening portion (e.g., opening between wider portion of insulating layer 18A, Fig. 9), a second insulating layer (e.g., narrower portion of 18A, Fig. 9) disposed on the first insulating layer and including a second opening portion (e.g., opening between narrow portion of insulating layer 18A), and a coil including a coil pattern (e.g., coil conductor pattern 14 of coil 13, Fig. 1-4) filled in the first and second opening portions; and
external electrodes (e.g., 30A, 30B, Fig. 1) disposed on an outer surface of the body 10, wherein the coil pattern has a T-shaped cross section of which a line width of a lower surface being in contact with the support member 11 is narrower than that of an upper surface opposing the lower surface, and has a stacking structure composed of a plurality of layers (see Figure 9), and
the plurality of layers include a thin film conductor layer 14a being in contact with the support member 11.

Smeys discloses a thin film conductor layer (e.g., 150, column 3, lines 35-54, Figures 12B, 20B) extending to an entire lower surface of a first opening portion (e.g., opening 142T between insulating layer 140) and at least portions of both side surfaces of the first opening portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a thin film conductor layer on the entire lower surface of the opening and on side surfaces of the opening as taught by Smeys to establish maximum coil contact with the narrow base but still provide a wider upper conductive structure to improve DC current resistance and inductance value.
Regarding claim 4, Okubo discloses the support member 11 further includes a via hole (close to the vicinity of hole 12, Paragraph 0026).
Regarding claim 5, Okubo discloses the instant claimed invention discussed above except for both side surfaces of the via hole are entirely coated with the thin film conductor layer.
Smeys discloses the thin film conductor layer 150 for connecting upper and lower conductive layer (column 3, lines 35-54, Figures 12B, 20B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thin film conductor layer as taught by 
Regarding claim 6, Smeys discloses the thin film conductor layer 150 extends to portions of upper and lower surfaces of the support member (e.g., 140) connected to be via hole as shown in Fig. 20B.
Regarding claim 7, Okubo discloses the support member 11 is 10 µm or more to less than 60 µm (e.g., about 60 µm, Paragraph 0022).
Regarding claim 8, Okubo discloses the instant claimed invention discussed above except for a thickness of the second insulating layer is 5 µm or more to 20 µm or less.
However, Okubo discloses thickness of insulating layer, which is the height of about 5 to 300µm (Paragraph 0031).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of the second insulating layer is 5 µm or more to 20 µm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0026, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 9, Okubo discloses the instant claimed invention discussed above except for a thickness of the first insulating layer is 100 µm or more to 300 pm or less. 
However, Okubo discloses thickness of insulating layer, which is the height of about 5 to 300µm (Paragraph 0031).

Regarding claim 10, Okubo discloses a line width of the first insulating layer is 5 µm or more to 15 µm or less (e.g., within the range 5 µm or more to 15 µm, Paragraph 0031).
Regarding claim 11, Okubo discloses the body 10 contains a magnetic material encapsulating the coil 13 [Paragraph 0039]. 
Regarding claim 12, Okubo discloses the magnetic material is filled in the through-hole 12 of the support member 11 [Paragraph 0039, Fig. 1 and 2]. 
Regarding claim 13, Okubo discloses a third insulating layer (e.g., 40, 41) disposed on an upper surface of the coil pattern (e.g., on coil conductor pattern 14 of coil 13, Paragraph 0034, Fig. 6). 
Regarding claim 14, Okubo discloses the third insulating layer (e.g., 41) has a shape of a sheet covering the upper surface of the coil pattern (Figure 6).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Smeys as applied to claim 1 above, and further in view of Oya et al. [U.S. Pub. No. 2007/0247268 A].
Regarding claim 2, Okubo in view of Smeys discloses the instant claimed invention discussed above except for the plurality of layers further include a base layer, and the base layer contains a conductive material and is disposed on the thin film conductor layer of the coil pattern.
Oya discloses plurality of layers (e.g., coil pattern 12b, seed layers 22, 20, Figure 5F) further include a base layer (e.g., 22, Fig. 5F), and the base layer contains a conductive material (e.g., copper, Paragraph 105) and is disposed on a thin film conductor layer (e.g., copper layer 20, Paragraph 105) of coil pattern 12b.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have plurality of layers for coil pattern include base layer that contains a conductive material and is disposed on the thin film conductor layer as taught by Oya to the coil structure of Okubo in view of Smeys to provide the coil pattern with strong adhesion to substrate and promote good base for plating layer of the coil pattern.
Regarding claim 3, Okubo in view of Smeys discloses the thin film conductor layer (e.g., 150, column 3, lines 35-54, Figures 12B, 20B) covering side surfaces of insulating layer. Therefore, the introduction of the base layer of Oya that contains a conductive material (e.g., copper, Paragraph 105) and is disposed on a thin film .

Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Smeys as applied to claim 1 above, and further in view of Han et al. [U.S. Patent No. 9496084 B2].
Regarding claim 17, Okubo in view of Smeys discloses the instant claimed invention discussed above except for the second insulating layer extends from the support member and covers a portion of the first insulating layer.
Han discloses second insulating layer (e.g., 32) extends from support member 20 and covers a portion of first insulating layer (e.g., 31) [Col. 8, Lines 5-15, Fig. 6].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have second insulating layer extends from the support member and covers a portion of the first insulating layer as taught by Han to the insulating layer on the coil structure of Okubo in view of Smeys to ensure the insulation of the coil conductive pattern from the magnetic body.
Regarding claim 18, Han discloses the portion of the first insulating layer (e.g., 31) covered by the second insulating layer 32 has a line width the same as that of another portion of the first insulating layer 31 not covered by the second insulating layer 32 (the non-insulating portion of 31 indicated by “A” or the missing insulating portion that is suppose to be covered by 32 has the same width as that of insulating layer 32).
Allowable Subject Matter
20 is allowed. 
Reason for allowable subject matter:
Claim 20 recites, inter alia, 
first insulating layers extending from support member, second insulating layers extending from the support member and respectively covering lower portions of the first insulating layers, and
 a coil pattern filling spaces between upper portions of the first insulating layers and spaces between the second insulating layers; and
wherein the coil pattern is in direct contact with the upper portions of the first insulating layers, and is spaced apart from the lower portions of the first insulating layers by the second insulating layers.

The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/           Primary Examiner, Art Unit 2837